Title: V. The Secretary of State to Daniel Carroll, 24 January 1791
From: Jefferson, Thomas
To: Carroll, Daniel



Dear Sir
Philadelphia January 24th. 1791

The President of the United States desirous of availing himself of your assistance in preparing the federal Seat on the Potomac, [is in hopes you will act as one of the Commissioners directed by the Law for that purpose. I have the honor now to enclose a joint commission for yourself and two others, together with] a Copy of the Proclamation meant to constitute your first direction. The President will from time to time communicate such further directions, as circumstances shall call for.—I have the Honor to be with great esteem Dear Sir Your most obt. & most h’ble Servt.
